Vega did not offer any cause for the delay in his petition before
the district court. The State moved to dismiss the petition as untimely
and without good cause, but the district court, without ruling on the
procedural bar issue, ordered the State to respond to the petition. The
district court's final order failed to address the issue of good cause to
excuse the delay but discussed Vega's claims on the merits and denied the
petition. The State argues that the district court erred in considering the
merits of the petition because it was procedurally barred and without good
cause for the delay, and Vega fails to allege any cause, let alone good
cause, for the delay. We conclude that Vega has failed to demonstrate
good cause for the delay and that the district court should not have
considered the merits of the petition as it was procedurally barred.
Nonetheless, we conclude that the district court did not err by denying
Vega's petition. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341
(1970) (noting that we will affirm a decision of the district court if it
reaches the right result, even if for the wrong reason).
            Having considered Vega's claims and concluded that no relief
is warranted, we


                                       • 11
            ORDER the judgment of the district court AFFIRMED.



                                       A
                                      ibbons
                                                     13

                                               Gt_pi )41-k
                                    Douglas



                                    Saitta


                                       2
cc: Hon. Valerie Adair, District Judge
     Keith C. Brower
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk